DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 20 are cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—4, 8, 10, 12, 13, 14, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannels et al. (US 2010/0239142 A1)in view of Wang et al. (US 2018/0246178 A1).      
Regarding claim 1              
Dannels 
A method for determining spatial distribution of a complex radio frequency (RF) transmit field in a magnetic resonance imaging (MRI) system ([0002] & [0006]), comprising:
generating a first RF transmit field with a first transmit coil based on imaging parameters ([0027] B1 fields depend on electromagnetic properties of 


subject—“imaging parameters”. There are also “many” B1 fields, so this is the first);
receiving, with a receiver coil, a first set of magnetic resonance (MR) signals from nuclear spins excited by the first RF transmit field ([0009]);
generating a second RF transmit field with a second transmit coil based on the imaging parameters ([0027] there are “multiple B1 fields,” among them a “second field”);
receiving, with the receiver coil, a second set of MR signals from nuclear spins excited by the second RF transmit field ([0009] there are many coils which act as RF antennae);
generating a first set of complex k-space data based on the first set of MR signals ([0066], many subsets of this data, which is complex since it has a “real” and “imaginary” a phase component to it);
generating a second set of complex k-space data based on the second set of MR signals ([0066], there are many sets of k-space data all of which is complex with a real and and imaginary part); and
Dannels does not expressly teach 
“estimating an absolute phase of the first RF transmit field of the first transmit coil based on the first set of complex k-space data and the second set of complex k-space data; and

estimating a magnitude of the first RF transmit field of the first transmit coil based on at least another set of complex k-space data acquired with the first transmit coil,
wherein an absolute phase of the second RF transmit field is significantly less than an absolute phase of the first RF transmit field”.
Wang, however, teaches 
estimating an absolute phase of the first RF transmit field of the first transmit coil based on the first set of complex k-space data and the second set of complex k-space data ([0057]—[0058], the phase is estimated of one of the B.sub. 1 coil; k-space data comes from “multiple coils”); and
estimating a magnitude of the first RF transmit field ([0017]—[0018])                      of the first transmit coil based on at least another set of complex k-space data acquired with the first transmit coil ([0057]—[0058], the phase is estimated of one of the B.sub. 1 coil; k-space data comes from “multiple coils”),
wherein an absolute phase of the second RF transmit field is significantly less than an absolute phase of the first RF transmit field ([0057], the phase of the flip angle is α; the phase of the second flip angle is 2α).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “estimated phases”  as taught by Wang in the method of Dannels.

The justification for this modification would be to accurately estimate B.sub.1 fields in order to improve B.sub.1 + sup mapping which can help in RF coil design, shimming, etc ([0006], Wang).
	Regarding claim 2
	Dannels in view of Wang teach the method of claim 1, 
	Wang applied to claim 2 further teaches 
wherein the absolute phase of the second RF transmit field is ignorable compared to the absolute phase of the first RF transmit field ([0057], the phases of the flip angles α and 2α).
	Regarding claim 3
	Dannels in view of Wang teach the method of claim 1, 
	Wang applied to claim 3 further teaches 
wherein the second transmit coil is shimmed or driven by adjusting a magnitude and/or a phase of current distribution [0050], the phase and magnitude adjustment can be used for “shimming” purposes). 
in the second transmit coil such that an absolute phase of the second RF transmit field is ignorable compared to an absolute phase of the first RF transmit field ([0057], the phase of the flip angle is α; the phase of the second flip angle is 2α).
Regarding claim 4

	Dannels in view of Wang teach the method of claim 1, 
	Wang applied to claim 4 further teaches
wherein the second transmit coil is any transmit configuration with optimal current distribution such that an absolute phase of the second RF transmit field is ignorable compared to an absolute phase of the first RF transmit field ([0057], the phase of the flip angle is α; the phase of the second flip angle is 2α.  However, phases are the same.)
Regarding claim 8
Dannels discloses 
A method for determining a spatial distribution of complex receiver sensitivity of a transceiver coil in a magnetic resonance imaging (MRI) system ([0002]—[0006]), comprising:
generating a RF transmit field with a transceiver coil ([0009]);
estimating an absolute phase of the RF transmit field of the transceiver coil ([0054], phase factor is taken into account as part of the RF “tagging pulse”. So the phase must have been “estimated”);
estimating a magnitude of the RF transmit field of the transceiver coil ([0007] & [0009]);
receiving a set of complex k-space data based on a set of MR signals from nuclear spins excited and received by the transceiver coil ([0066], many subsets of 

this data, which is complex since it has a “real” and “imaginary” a phase component to it);
Dannels does not explicitly teach 
“estimating an absolute phase of a receiver sensitivity of the transceiver coil based on a phase image reconstructed from the set of complex k-space data and the absolute phase of the RF transmit field ;and
estimating a magnitude of the receiver sensitivity of the transceiver coil based on the magnitude of the RF transmit field, the absolute phase of the RF transmit field, and the absolute phase of the receiver sensitivity”.
Wang, however, teaches 
estimating an absolute phase of a receiver sensitivity of the transceiver coil based on a phase image reconstructed from the set of complex k-space data and the absolute phase of the RF transmit field ([0057]—[0058], the phase is estimated of one of the B.sub. 1 coil; k-space data comes from “multiple coils”) ;and
estimating a magnitude of the receiver sensitivity of the transceiver coil based on the magnitude of the RF transmit field, the absolute phase of the RF transmit field, and the absolute phase of the receiver sensitivity ([0057]—[0058], the phase is estimated of one of the B.sub. 1 coil; k-space data comes from “multiple coils”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “estimated phases”  as taught by Wang in the method of Dannels.
The justification for this modification would be to accurately estimate B.sub.1 fields in order to improve B.sub.1 + sup mapping which can help in RF coil design, shimming, etc ([0006], Wang).
Regarding claim 10
Dannels in view of Wang teach the method of claim 8, 
Wang applied to claim 10 further teaches 
further comprising:
acquiring at least two whole or part of k-space data using both the transceiver coil ([0003]) as a receiver coil and at least portion of a receiver coil ([0019]—[0020], sets of complex k-space data are acquired using B.sub.1 map); and
estimating complex receiver sensitivity of the at least portion of the receiver coil based on the at least two whole or part of k-space data ([0026], a map of the receiver sensitivity is created using the sets of complex k-space data).      
Regarding claim 12
Dannels in view of Wang teach the method of any one of claim 8, 


further comprising:
Wang applied to claim 12 further teaches 
applying the complex RF receiver sensitivity of the transceiver coil to perform MRI image reconstruction in parallel image acquisition ([0054] & [0127]).                            
Regarding claim 13
Dannels in view of Wang teach the method of any one of claim 12, 
Wang applied to claim 13 further teaches 
wherein the parallel image acquisition is performed using at least one of SENSitivity Encoding (SENSE), Parallel magnetic resonance imaging with Adaptive Radius in k-Space (PARS), SiMultaneous Acquisition of Spatial Harmonics (SMASH), but not limited to, or GeneRalized Autocalibrating Partial Parallel Acquisition (GRAPPA) ([0107]).
Regarding claim 14
Dannels in view of Wang teach the method of any one of claim 8, 
further comprising: 
Wang applied to claim 14 further teaches 
applying complex receiver sensitivity to estimate changes of electromagnetic field caused by an electromagnetic property of an object being imaged ([0016]—[0018], a B1 map is estimated which is maps the effect of the B1 field on the imaged object); and 

applying complex receiver sensitivity to combine a plurality of images acquired with each of a plurality of coil elements in a coil array of the MRI system ([0013], pulses are created for image acquisition).
Regarding claim 18
Dannels in view of of Wang teach the method of any one of claim 8. 
further comprising: 
Wang applied to claim 18 further teaches 
correcting MR signal inhomogeneity caused by receiver coils ([0055])                         of the MRI system based on the magnitude and the absolute phase of the receiver sensitivity ([0126], both phase and magnitude are taken into account during inhomogeneity correction).
Regarding claim 19
Dannells in view of Wang teach the method of any one of claim 1.
Wang applied to claim 19 further teaches 
wherein imaging sequences for both estimating complex transmit field and receiver sensitivity comprises including at least one of gradient echo-based sequences ([0063]), spin-echo-based sequences, 
Dannels applied to claim 19 further teaches 
echo planar imaging (EPI) ([0060])—based sequences, or ultra-short echo time sequences; and 

Wang applied to claim 19 further teaches 
wherein fast imaging techniques including at least one of parallel imaging acquisition ([0054]), under-sampling acquisition, compensate sense, or simultaneous multiple-slice excitation are employed ([0022]).
Regarding claim 21
Dannels discloses 
A magnetic resonance imaging (MRI) system for determining spatial distribution of the complex receiver sensitivity of a transceiver coil in a magnetic resonance imaging (MRI) system ([0002]—[0006]), the MRI system comprising: 
a transceiver coil ([0009], receiver/transmitter is the same as a “transceiver” in function); 
a processing unit (Fig. 1, Ref 20, [0072]); 
a system memory (claim 1); and 
machine readable instructions stored in the system memory that, when executed by the processing unit (FIG. 3, [0098] & [0109]), cause the MRI system to: 
generate a RF transmit field with the transceiver coil ([0009]);   
Dannels does not explicitly teach                        
“estimate an absolute phase of the RF transmit field of the transceiver coil;                
estimate a magnitude of the RF transmit field of the transceiver coil; 

generate a set of complex k-space data based on a set of MR signals from nuclear spins excited by the RF transmit field; 
estimate an absolute phase of a receiver sensitivity of the transceiver coil based on a phase image reconstructed from the set of complex k-space data and the absolute phase of the RF transmit field; and 
estimate a magnitude of the receiver sensitivity of the transceiver coil based on the magnitude of the RF transmit field, the absolute phase of the RF transmit field, and the absolute phase of the receiver sensitivity”.
Wang, however, teaches 
estimate an absolute phase of the RF transmit field of the transceiver coil ([0057]—[0058], the phase is estimated of one of the B.sub. 1 coil; k-space data comes from “multiple coils”);                
estimate a magnitude of the RF transmit field of the transceiver coil ([0057]—[0058], the phase is estimated of one of the B.sub. 1 coil; k-space data comes from “multiple coils”); 
generate a set of complex k-space data based on a set of MR signals from nuclear spins excited by the RF transmit field ([0057]—[0058], the phase is estimated of one of the B.sub. 1 coil; k-space data comes from “multiple coils”); 
estimate an absolute phase of a receiver sensitivity of the transceiver coil based on a phase image reconstructed from the set of complex k-space data and the 

absolute phase of the RF transmit field([0057]—[0058], the phase is estimated of one of the B.sub. 1 coil; k-space data comes from “multiple coils”); and 
estimate a magnitude of the receiver sensitivity of the transceiver coil based on the magnitude of the RF transmit field, the absolute phase of the RF transmit field, and the absolute phase of the receiver sensitivity ([0057]—[0058], the phase is estimated of one of the B.sub. 1 coil; k-space data comes from “multiple coils”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “estimated phases”  as taught by Wang in the method of Dannels.
The justification for this modification would be to accurately estimate B.sub.1 fields in order to improve B.sub.1 + sup mapping which can help in RF coil design, shimming, etc ([0006], Wang).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannels et al. (US 2010/0239142 A1)in view of Wang et al. (US 2018/0246178 A1) in view of Hancu et al. (US 2014/0103925 A1). 
Regarding claim 5
Dannels in view of Wang teach the method of claim 1, 
Wang applied to claim 5 further teaches 
further comprising:

transforming the first set of complex k-space data into a first complex image in an image domain ([0011]—[0012], the k-space can be transformed or can be an image itself);
transforming the second set of complex k-space data into a second complex image in an image domain ([0011]—[0012], the k-space can be transformed or can be an image itself),
transforming at least another set of complex k-space data acquired with the first transmit coil into a third complex image in an image domain ([0011]—[0012], at least two data sets are acquired meaning more, a third, can be acquired as well)
Dannels in view of Wang do not explicitly teach 
“wherein the absolute phase of the first RF transmit field and the magnitude of the first RF transmit field are estimated based on the first complex image, the second complex image and the third complex image”
Hancu, however, teaches 
wherein the absolute phase of the first RF transmit field and the magnitude of the first RF transmit field are estimated based on the first complex image, the second complex image and the third complex image (claim 1, the electrical properties of tissue—phase and magnitudes—are based on pixels of the image which is formed from the k-space and is complex with magnitude and phase).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “estimated field based on complex image” as taught by Hancu in the method of Dannels in view of Wang.
The justification for this modification would be to reduce scan time image acquisition time, [0013], Hancu). 
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannels et al. (US 2010/0239142 A1)in view of Wang et al. (US 2018/0246178 A1) in view of Freytag (US 2011/0133734 A1).                                    
Regarding claim 6
Dannels in view of Wang teach the method of claim 1, 
Dannels in view of Wang do not explicitly teach 
“wherein the first transmit coil comprises at least one of surface coil, dual transmit coil, transceiver coil, transmit array coils, birdcage coil, single turn solenoid, or, or saddle coil”.
Freytag, however, 
wherein the first transmit coil comprises at least one of surface coil, dual transmit coil, transceiver coil, transmit array coils, birdcage coil, single turn solenoid, or, or saddle coil ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “specific coil types—


birdcage for example” as taught by Freytag in the method of Dannels in view of Wang.
The justification for this modification would be to have transmit/receive coils that are tailored to a specific task—birdcage coils, for example that are designed to image a specific body part with a high SNR. 
Regarding claim 7
Dannels in view of Wang teach the method of claim 1, 
Wang, applied to claim 7 further teaches 
where the magnitude of the first RF transmit field of the first transmit coil is estimated by at least one of a double flip angle ([0057], the flip angle is 2α, or twice the flip angle,α).                
Dannels in view of Wang do not explicitly teach 
“but not limited to, or an actual flip angle, or phase sensitive method, or dual refocusing echo acquisition mode (DREAM), or Bloch-Siegert method, or adiabatic Bloch-Siegert method”.
Freytag, however, teaches 
but not limited to, or an actual flip angle, or phase sensitive method, or dual refocusing echo acquisition mode (DREAM), or Bloch-Siegert method, or adiabatic Bloch-Siegert method ([0018]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “DREAM, Bloch-Siebert method” as taught by Freytag in the method of Dannels in view of Wang.
The justification for this modification would be to estimate the complex B.sub.1.sup.+ map based on a relationship between a complex MR signal and the respective images.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannels et al. (US 2010/0239142 A1)in view of Wang et al. (US 2018/0246178 A1) in view of King (US 2002/0171422 A1).
Regarding claim 11
Dannels in view of Wang teach the method of claim 10, 
Wang applied to claim 11 further teaches 
wherein the complex receiver sensitivity of the receiver coil is calculated based on the complex receiver sensitivity of the transceiver coil ([0026], a map of the receiver sensitivity is created using the sets of complex k-space data)
Dannels in view of Wang do not explicitly teach 
“coil sensitivity calculated as a ratio of two images that are acquired with the transceiver coil and the receiver under the same imaging parameters and sequence”.
King, however, teaches 

coil sensitivity calculated as a ratio of two images that are acquired with the transceiver coil and the receiver under the same imaging parameters and sequence ([0017], sensitivity of coils is calculated by a ratio of calibration images).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “coil sensitivity as a function of image ratio” as taught by King in the method of Dannels in view of Wang.
The justification for this modification would be to speed up image reconstruction time. 
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannels et al. (US 2010/0239142 A1)in view of Wang et al. (US 2018/0246178 A1) in view of Wang (CN 106108899 A).  
Regarding claim 16
Dannels in view of Wang teach the method of claim 8, 
Dannels in view of Wang do not explicitly teach 
“wherein the complex receiver sensitivity includes information about associating an estimated electrical property with a pathological state of tissues in an object being imaged”.
Wang, however, teaches 


wherein the complex receiver sensitivity includes information about associating an estimated electrical property with a pathological state of tissues in an object being imaged (Background Technology & Preferred Embodiment  ¶ 8).                     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “correlation between electrical property and pathological tissue state” as taught by Wang in the method of  Dannels in view of Wang.
The justification for this modification would be to improve spatial and temporal resolution of microwave imaging (Invention Contents, ¶ 1, Wang).                                
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dannels et al. (US 2010/0239142 A1)in view of Wang et al. (US 2018/0246178 A1) in view of Colombi et al. (US 2015/0105031 A1).  
Regarding claim 17
Dannels in view of Wang teach the method of claim 8. 
Although strongly implied, Dannels in view of Wang do not explicitly teach 
“further comprising: 
determining specific energy absorption rate (SAR) based on the magnitude and the absolute phase of the receiver sensitivity”.
Columbi, however, teaches 


determining specific energy absorption rate (SAR) based on the magnitude and the absolute phase of the receiver sensitivity (claim 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “SAR based on magnitude and phase” as taught by Columbi in the method of Dannels in view of Wang.
The justification for this modification would be to protect the MRI patient from electromagnetic fields that can cause bodily damage. 
Allowable Subject Matter
Claims 9 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9
Nothing in the prior art of record teaches or discloses
“simulating the transceiver coil as a receiver coil with a pseudo-transition coil”;

In conjunction with the rest of the claim language.
Regarding claim 22
Nothing in the prior art of record teaches or discloses
“The MRI system of claim 21, further comprising: a pseudo-transition coil configured to simulate the transceiver coil as a receiver coil”,

In conjunction with the rest of the claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852